Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
Applicant’s statement that claim 8 is indicated as being allowable is incorrect as evidenced by the examiners’ statement below “DETAILED ACTION” at page 2 and the rejection of the claim 8 at page 5 of the previous office action as well as PTOL-326 (Office Action Summary).  Claim 10 was allowed instead.

					    REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as obvious over Shimoda et al (JP2015209474 (Nov. 24, 2015) and EP 3081595 B1 as the English translation thereof) or Shimoda et al (US 2016/0251509 A1) with 2-page teaching reference (KYOWAMAG MF-150 by Kyowa Chemical Industry Co., LTD published on Oct. 1, 2015), and further in view of Harashina et al (US 7,183,340).
Rejection is maintained for reasons of the record with the following responses.
2% to 10% by weight of magnesium oxide.  Shimoda et al teach 2% by weight of magnesium oxide	 as stated by applicant.

Claims 1, 6, 14-16, 21, 23, 25, 26, 29, 31-36 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2005/0020770 A1, submitted by applicant on 12/31/20) in view of Shimoda et al ((JP2015209474 (Nov. 24, 2015) and EP 3081595 B1 as the English translation thereof) or Shimoda et al (US 2016/0251509 A1) with 2-page teaching reference (KYOWAMAG MF-150 by Kyowa Chemical Industry Co., LTD published on Oct. 1, 2015).
Kim et al teach a composition comprising 100 parts by weight of polyoxymethylene homopolymer or copolymer, 0.01-1.0 parts by weight of an antioxidant, 0.01-1.0 parts by weight of a thermal stabilizer and 0.01-5.0 parts by weight of a metal oxide including magnesium oxide in claim 1.  Example 1 and [0015] teach a sterically hindered phenol as the antioxidant.
Kim et al teach that the thermal stabilizer includes polyethylene glycol in [0016] and thus utilization of the polyethylene glycol as the thermal stabilizer as well as the magnesium oxide would be obvious.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
 magnesium oxide having a BET surface area of greater than 25 m2/g, other limitations and molded article over Kim et al.
EP 3081595 to Shimoda et al is equivalent to JP2015209474 to Shimoda et al as evidenced by the first page of submitted prior art and the examiner points out EP 3081595 as the English translation. 
Shimoda et al teach the followings.
The (A) polyacetal resin (i.e. polyoxymethylene) is taught as a copolymer having a melt index of 9 g/10min with 96.7 wt.% trioxane and 3.3 wt.% 1,3-dioxolane in [0036] which would meet the recited mol% of claim 26 inherently.
The (B) hindered phenol-based antioxidant is taught as Irganox 1010 in [0037] which would meet the instant claim 36.  The Irganox 1010 has CAS. No. 6683-19-8 inherently.
The (C) magnesium oxide is taught as MF-150 produced by Kyowa Chemical Industry Co., LTD in [0038].
The (D) polyalkylene glycol is taught as PEG6000S in [0039].
The (C) magnesium oxide is taught as MF-150 produced by Kyowa Chemical Industry Co., LTD in [0038].
The 2-page teaching reference teaches that the MF-150 has a BET surface area of 119 m2/g.
Shimoda et al teach molded articles such as fuel delivery units and fuel pump modules for automobile components in [0002] and in [0032-0033].
Shimoda et al (US 2016/0251509 A1) teach the same in table 1, [0050-0069] and [0005].  US 2016/0251509 A1 is deemed to be the same family of JP2015209474 (Nov. 
	Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the magnesium oxide (i.e. MF-150) and other functionally equivalent polyacetal resin, Irganox 1010 and PEG6000S taught by Shimoda et al in Kim et al since Kim et al teach polyoxymethylene copolymer, a sterically hindered phenol as the antioxidant and the polyethylene glycol as the thermal stabilizer and further to obtain molded articles such as fuel delivery units and fuel pump modules for automobile components thereof taught by Shimoda et al since Kim et al teach molded articles having a caustic chemical resistance and since the molded articles such as fuel delivery units and fuel pump modules for automobile components obtained from the composition comprising the polyoxymethylene are well-known as taught by Shimoda et al absent showing otherwise.
	Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to 2% by weight of the polyalkylene glycol of claim 1:  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).  Thus, utilization of 2% by weight of the polyalkylene glycol in Kim et al would be obvious, especially in view of that fact that Shimoda et al teach 1% or 2% by weight of the polyalkylene glycol in examples.

Claims 1, 6, 13-16, 21, 23, 25, 26, 29, 31-37 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2005/0020770 A1, submitted by applicant on 12/31/20) in view of Shimoda et al ((JP2015209474 (Nov. 24, 2015) and EP 3081595 B1 as the English translation thereof) or Shimoda et al (US 2016/0251509 A1) with 2-page teaching reference (KYOWAMAG MF-150 by Kyowa Chemical Industry Co., LTD published on Oct. 1, 2015), and further in view of Harashina et al (US 7,183,340). 
The instant claims 13 and 37 further recites a reinforcing filler and mica over Kim et al and Shimoda et al discussed above.
Harashina et al teach polyacetal (i.e. polyoxymethylene) compositions and fillers such as plate-like fillers (e.g. glass flake), inorganic fibers (e.g. glass fibers) and mica at col. 30, lines 12-37 in order to improve properties. 
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the filler such as plate-like filler (e.g. glass flake), inorganic fiber (e.g. glass fiber) and mica taught by Harashina et al in the modified composition of Kim et al and Shimoda et al thereof since utilization of the reinforcing filler in order to provide improved properties is well known as taught by Harashina et al absent showing otherwise.
Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1, 6, 13-17, 21, 23, 25, 26, 29, 31-37 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2005/0020770 A1, submitted by applicant on 12/31/20) in view of Shimoda et al ((JP2015209474 (Nov. 24, 2015) and EP 3081595 B1 as the English translation thereof) or Shimoda et al (US 2016/0251509 A1) with 2-page teaching reference (KYOWAMAG MF-150 by Kyowa Chemical Industry Co., LTD published on Oct. 1, 2015), and further in view of Kurz et al (US 6,489,388).
The instant claims 17 and 42 further recite fuel flanges over Kim et al and Shimoda et al discussed above.
Kurz et al teach polyoxymethylene copolymer composition and various part such as fuel lines and flanges at col. 3, lines 31-36.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to obtain various parts such as fuel lines and flange taught by Kurz et al in the modified composition of Kim et al and Shimoda et al thereof since Shimoda et al teach molded articles such as fuel delivery units and fuel pump modules for automobile components and since the recited various parts obtained from a polyacetal (i.e. polyoxymethylene) composition is well-known as taught by Kurz et al absent showing otherwise.

Claims 1, 6, 14-16, 21, 23-26, 29, 31-36 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2005/0020770 A1, submitted by applicant on 12/31/20) in view of Shimoda et al ((JP2015209474 (Nov. 24, 2015) and EP 3081595 B1 as the English translation thereof) or Shimoda et al (US 2016/0251509 A1) with 2-page teaching reference (KYOWAMAG MF-150 by Kyowa Chemical Industry Co., LTD published on Oct. 1, 2015), and further in view of EP 3162851.
The instant claims 1, 21 and 24 further recite a mixture of zinc oxide and magnesium oxide although the mixture is optional in the claims 1 and 21 over Kim et al and Shimoda et al discussed above.
Abstract of EP’851 teaches utilization of the magnesium oxide and/or zinc oxide.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize an additional zinc oxide taught by EP’851 in the modified composition of Kim et al and Shimoda et al thereof since utilization of the magnesium oxide and/or zinc oxide is well known as taught by EP’851 absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

s 1, 6, 14-16, 21, 23, 25-36 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2005/0020770 A1, submitted by applicant on 12/31/20) in view of Shimoda et al ((JP2015209474 (Nov. 24, 2015) and EP 3081595 B1 as the English translation thereof) or Shimoda et al (US 2016/0251509 A1) with 2-page teaching reference (KYOWAMAG MF-150 by Kyowa Chemical Industry Co., LTD published on Oct. 1, 2015), and further in view of Bihari et al (US 2014/0179841 A1).
The instant claims 27, 28 and 38 further recite terminal hydroxyl groups or alkoxy groups for polyoxymethylene polymers over Kim et al and Shimoda et al discussed above.
Bihari et al teach polyoxymethylene polymers having a terminal hydroxyl groups of at least 5 mmol/kg and/or an alkoxy groups and melt index of 8-10 cm3/10 min (i.e. g/10 min) in [0031-0032] and [0050], respectively.  Bihari et al teach that such groups would improve further reactions in [0029-0030]. Bihari et al also teach VOC or compressed gas containment devices such as a tube or a hose or a fuel tank in [0074]
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize polyoxymethylene polymers having the terminal hydroxyl groups or alkoxy groups taught by Bihari et al in the modified composition of Kim et al and Shimoda et al thereof since Bihari et al teach polyoxymethylene compositions useful for automobile industry and since Bihari et al teach an advantage (e.g. improved reaction) of the terminal hydroxyl groups or alkoxy groups absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

				ALLOWANCE
Claim 10 is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/April 27, 2021                                              /TAE H YOON/                                                                             Primary Examiner, Art Unit 1762